
	
		II
		110th CONGRESS
		2d Session
		S. 3404
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Beef Research and Information Act to allow
		  the promotion of beef that is born and raised exclusively in the United States,
		  allow the establishment of an importers qualified beef council to promote
		  nondomestic beef, and to establish new referendum
		  requirements.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Beef Checkoff Modernization Act of
			 2008.
		2.Importers
			 qualified beef council
			(a)Definition of
			 qualified beef council
				(1)In
			 generalSection 3 of the Beef Research and Information Act (7
			 U.S.C. 2902(14)) is amended by striking paragraph (14) and inserting the
			 following:
					
						(14)Qualified beef
				councilThe term qualified beef council
				means—
							(A)a beef promotion
				entity that—
								(i)is authorized by
				State law or is otherwise organized and operating within a State;
								(ii)receives
				voluntary contributions and conducts beef promotion, research, and consumer
				information programs; and
								(iii)is recognized
				by the Board as the beef promotion entity within the State; or
								(B)the importers qualified beef council
				established and maintained by the Secretary in accordance with section
				5(1);
							.
				(2)Conforming
			 amendmentsSection 5 of the Beef Research and Information Act (7
			 U.S.C. 2904) is amended—
					(A)in paragraph (1),
			 by adding at the end the following: The Secretary shall establish and
			 maintain, as a subcommittee of the Board, an importers qualified beef council
			 to promote nondomestic beef or to pursue any other authorized purpose of a
			 qualified beef council described in section 3(14)(A).;
					(B)in paragraph
			 (4)(A), by striking qualified State beef each place it appears
			 and inserting qualified beef; and
					(C)in paragraph
			 (8)—
						(i)in
			 subparagraphs (A) and (B), by striking qualified State beef each
			 place it appears and inserting qualified beef; and
						(ii)in
			 subparagraph (C)—
							(I)in the first
			 sentence, by inserting , of which 50 percent shall be made available for
			 use by the Board and 50 percent shall be made available for use by the
			 importers qualified beef council established under paragraph (1) after
			 Board;
							(II)in the second
			 sentence, by striking plans and projects, as provided for in paragraph
			 (4) and inserting plans, projects, and activities, in accordance
			 with paragraphs (4) and (13); and
							(III)in the fourth
			 sentence, by striking qualified State beef and inserting
			 qualified beef.
							(b)Use of
			 fundsSection 5 of the Beef
			 Research and Information Act (7 U.S.C. 2904) is amended by adding at the end
			 the following:
				
					(13)Use of
				funds
						(A)In
				generalThe order shall direct that at least 30 percent of the
				funds derived from the assessment of United States producers and made available
				for the promotion and marketing of products derived from cattle be used only
				for the promotion and marketing of products derived from cattle exclusively
				born and raised in the United States.
						(B)Importers
				qualified beef councilThe order shall direct that, of the
				aggregate amount made available for use by the importers qualified beef council
				under paragraph (4)(C), the importers qualified beef council shall reserve a
				percentage of that amount, to be determined by the importers qualified beef
				council, for use—
							(i)to promote
				products specifically derived from cattle not born and raised in the United
				States; or
							(ii)for any other
				purpose allowed under this Act for any other qualified beef
				council.
							.
			3.Required terms
			 in orderSection 5(6) of the
			 Beef Research and Information Act (7 U.S.C. 2904(6)) is amended in the first
			 sentence—
			(1)by striking established and
			 inserting new or existing; and
			(2)by inserting and such other
			 organizations and entities as the Secretary determines to be
			 appropriate, after paragraph (4),.
			4.Requirements of
			 referendumSection 7(b) of the
			 Beef Research and Information Act (7 U.S.C. 2906(b)) is amended—
			(1)by striking
			 (b) and the first sentence and inserting the following:
				
					(b)Additional
				referenda To determine suspension or termination of order
						(1)In
				generalBeginning in calendar year 2010 and every 7 years
				thereafter, or more frequently during those 7-year periods, upon the receipt of
				a petition of a representative group comprising 10 percent or more of cattle
				producers (as determined by the Secretary), the Secretary shall conduct a
				referendum—
							(A)to determine
				whether cattle producers favor the termination or suspension of the order;
				and
							(B)to vote on any
				other amendments to the
				order.
							;
			(2)in the second
			 sentence, by striking The Secretary shall and inserting the
			 following:
				
					(2)Majority vote
				to suspend or terminateThe Secretary
				shall
					;
				and
			(3)by adding at the
			 end the following:
				
					(3)Additional
				referenda
						(A)In
				generalIn addition to the referenda required under subsection
				(a) and paragraph (1), not later than 1 year after any proposed amendments to
				the order, the Secretary shall conduct a referendum for the specific amendments
				to determine whether cattle producers favor the termination or suspension of
				the amendments.
						(B)RequirementsExcept
				as provided in subparagraph (C), the specific amendments that are the subject
				of a referendum under subparagraph (A) shall be considered individually.
						(C)Single
				purposeMultiple amendments may be considered jointly if the
				amendments are relevant to a single purpose, including amendments relating to
				changes—
							(i)in the assessment
				level;
							(ii)to the
				contracting requirements;
							(iii)in oversight,
				administration, and organizational structure; or
							(iv)to collection or
				allocation of proceeds.
							(D)Effective
				dateAn amendment approved under a referendum under subparagraph
				(A) shall take effect beginning on the date that is 180 days after the
				amendment receives the majority approval of the producers voting in the
				referendum.
						.
			
